Case 1:20-cv-02398-GPG Document 3 Filed 08/13/20 USDC Colorado Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-02398-GPG
(The above civil action number must appear on all future papers
 sent to the court in this action. Failure to include this number
 may result in a delay in the consideration of your claims.)

SAL CELAURO, JR.,

       Plaintiff,

v.

FEDERAL EXPRESS GROUND,
ROBBY BAIER,
PAUL BURGELON,
RYAN PELKY,

       Defendants.


              ORDER DIRECTING PLAINTIFF TO CURE DEFICIENCIES


       Plaintiff Sal Celauro resides in Englewood, Colorado. On August 11, 2020,

Plaintiff initiated this action by filing pro se a Complaint. (ECF No. 1)1.

       As part of the Court’s review pursuant to D.C.COLO.LCivR 8.1(a), the Court has

determined that the submitted document is deficient as described in this Order. Plaintiff

will be directed to cure the following if he wishes to pursue any claims in this action.

Any papers that Plaintiff files in response to this Order must include the civil action

number on this Order.




1"(ECF No. 1)" identifies the docket number assigned to a specific paper by the court's case
management and electronic case filing system (CM/ECF). This manner of identifying a
document on the electronic docket is used throughout this order.

                                               1
Case 1:20-cv-02398-GPG Document 3 Filed 08/13/20 USDC Colorado Page 2 of 3



28 U.S.C. § 1915 Motion and Affidavit:
(1) xx       is not submitted: Plaintiff must use the Court-approved Application to
             Proceed in District Court Without Prepaying Fees or Costs (Long Form)
(2)          is missing affidavit
(3)          is missing certified copy of prisoner’s trust fund statement for the 6-month
             period immediately preceding this filing
(4)          is missing certificate showing current balance in prison account
(5)          is missing required financial information
(6)          is missing authorization to calculate and disburse filing fee payments
(7)          is missing an original signature
(8)          is not on proper form
(9)          names in caption do not match names in caption of complaint, petition or
             habeas application
(10) xx      other: In the alternative, Plaintiff may pay the $400.00 filing and
             administrative fees in advance.

Complaint, Petition or Application:
(11)        is not submitted
(12) xx     is not on proper form: Plaintiff must use the current Court-approved
            Complaint form
(13)        is missing an original signature
(14)        is missing page nos.
(15)        uses et al. instead of listing all parties in caption
(16)        names in caption do not match names in text
(17)        addresses must be provided for all defendants/respondents in “Section A.
            Parties” of complaint, petition or habeas application
(18)        other:

       Plaintiff is informed that he may choose to contact the Federal Pro Se Clinic at

(303) 380-8786 or https://www.cobar.org/cofederalproseclinic for possible assistance in

this matter. The Federal Pro Se Clinic is located on the first floor of the Alfred A. Arraj

United States Courthouse, 901 19th Street, Denver CO 80294.

       Accordingly, it is

       ORDERED that Plaintiff cure the deficiencies designated above within thirty

(30) days from the date of this order. Any papers that Plaintiff files in response to this

order must include the civil action number on this order. It is

       FURTHER ORDERED that Plaintiff shall obtain and utilize the current Court-

approved Complaint form and Application to Proceed in District Court Without

                                              2
Case 1:20-cv-02398-GPG Document 3 Filed 08/13/20 USDC Colorado Page 3 of 3



Prepaying Fees or Costs (Long Form) form, available with the applicable instructions, at

www.cod.uscourts.gov. It is

      FURTHER ORDERED that, if Plaintiff fails to cure all of the designated

deficiencies within thirty (30) days from the date of this order, the action will be

dismissed without further notice. The dismissal shall be without prejudice.

      DATED August 13, 2020.

                                                BY THE COURT:

                                                s/ Gordon P. Gallagher
                                                United States Magistrate Judge




                                            3
